Citation Nr: 0627597	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-32 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from July 1964 to July 1986.  
The veteran died in September 2001, and the appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  



FINDINGS OF FACT

1.  The veteran died in September 2001; the certificate of 
death lists the immediate cause of his death as cardio-
pulmonary arrest due to lung cancer due to a pulmonary 
arterial bleed.   

2.  At the time of the veteran's death he was not service 
connected for any disabilities.  

3.  Neither cardiovascular disease nor lung cancer is shown 
during service or to a compensable degree within one year 
after service. 

4.  A cardiovascular disorder and lung cancer are first shown 
years after service, and there is no competent medical 
evidence of a nexus between the cause of the veteran's death 
and any injury or disease during the veteran's service.
 
5.  This case does not present a medical complexity or 
controversy sufficient to warrant an independent medical 
opinion.         




CONCLUSIONS OF LAW

1.    Cardiovascular disease or lung cancer were not incurred 
in or aggravated by active service, and may not be presumed 
to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.   A service connected disability did not cause death or 
contribute substantially or materially to cause death. 38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2005).

3.  The opinion of an independent medical expert is not 
warranted. 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 3.328 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty. 38 
U.S.C.A. §§ 1110, 1131. Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, including cardiovascular disease and malignant 
tumors when they are manifested to a compensable degree 
within the initial post service year. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related. For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The veteran died in September 2001. The certificate of death 
lists the immediate cause of his death as cardio-pulmonary 
arrest due to lung cancer due to a pulmonary arterial bleed. 
The veteran was not service connected for any disabilities at 
the time of his death.    

A service chest X-ray in 1979 was described as abnormal with 
a right lung granuloma and fibronodular infiltrate. A service 
electrocardiograph in 1981 revealed an abnormality, described 
as irregular rhythm. The diagnostic assessment from a 
contemporaneous medical examination was benign PVC's 
(premature ventricular contractions).  

Findings following a coronary risk evaluation conducted in 
December 1985 calculated risk at 3, and no risk interventions 
were recorded.  An electrocardiograph revealed sinus 
bradycardia with sinus arrhythmia and right axis deviation. A 
chest X-ray confirmed a right upper lobe pulmonary nodule, 
described as old granulomas disease. The December 1985 
retirement physical examination report revealed no lung, 
chest or heart abnormalities.  It was referenced that an 
elctrocardiograph had been taken, and that a chest X-ray was 
normal. The service medical records are negative for any 
treatment complaints, or diagnoses of cardiovascular disease 
or a lung disorder, including carcinoma of the lung.  

A post-service private clinical record dated in December 2000 
shows that the veteran received treatment for respiratory 
symptoms.  A long history of smoking 1.5 packs of cigarettes 
per day was reported, along with a history of a calcified TB 
nodule. A chest X-ray revealed a mass in the left hilar 
region.  Pneumonia, and rule out cancer and tuberculosis were 
the diagnoses.  Subsequent radiological findings of the chest 
suggested a neoplasm.

In January 2001 a private medical evaluation was performed, 
and a diagnostic assessment revealed a technically 
unresectable poorly differentiated squamous carcinoma of the 
left main stem/left lobe bronchi. Radiotherapy was 
recommended and subsequently begun.         

In September 2001 the veteran was treated on an emergency 
basis for what was described as full arrest at a private 
hospital.  He was afforded emergency treatment but it was 
indicated that he never responded and shortly after his 
admission, the veteran died.  

The file also contains the excerpt from an article from a 
physician titled, "Granuloma Annulare Associated with 
Malignancy" received in May 2004.  The article includes a 
case study and discusses granuloma annulare, a benign 
dermatosis that occurs idopathically and is potentially 
associated with cancer patients where the disease had been 
previously established or coincided with the discovery of a 
previously unsuspected neoplasm.

Analysis  

The appellant's claim rests on the contention that 
cardiovascular and lung disorders reported during the 
veteran's period of service are associated with the cause of 
his death.  

The veteran's death, as indicated by the certificate of 
death, has been attributed to cardio-pulmonary arrest due to 
lung cancer due to a pulmonary arterial bleed. Service 
connection was not in effect for any disability at the time 
of his demise.  

With respect to military service, service medical records 
reveal abnormal electrocardiogram findings as noted above.  
However, the clinical evidence associated with some of the 
abnormal studies specifies that the electrocardiogram 
findings were benign. There are no service medical records, 
including those at the veteran's retirement physical 
examination, that report or refer to cardiovascular disease.  
In fact at retirement it was noted that ectrocardiographs had 
been taken, and did not result in a notation of 
cardiovascular impairment.  While cardiovascular as well as 
pulmonary complications were reported at death, 
cardiovascular disease is not shown to a compensable degree 
within one year after service. Further, the post-service 
clinical record does not reveal competent medical evidence 
that establishes an etiological link or nexus between the 
veteran's period of military service and the causes of his 
death, including cardiovascular disease.  

Regarding disability of the lung, including lung cancer, 
service X-rays consistently report a calcific density in the 
veteran's right upper lobe diagnosed as an old granuloma. The 
service medical records, including those at service 
retirement, are absent for any chronic lung pathology, to 
include lung cancer. It was noted on the retirement physical 
examination that a chest X-ray was normal. The right upper 
lobe granuloma shown in service is not shown to result in any 
chronic disablement. The post-service clinical data indicates 
that complaints and findings revealing squamous carcinoma of 
the left lung lobe and stem were first shown in December 
2000, more than 14 years after the veteran's period of 
military service.  

Further, the old granuloma reported during service was on the 
right lobe, not the left lobe and squamous carcinoma was 
shown many years after service. There is no competent medical 
evidence that establishes an etiological link or nexus 
between the veteran's period of military service and the 
underlying cause of his death, lung cancer. The Board is 
aware that an excerpt from a physician's study on granuloma 
annulare associated with malignancy has been submitted in 
support of the appellant's claim. The study does not appear 
to be on point with the circumstances of this case. The 
article refers to granuloma annulare which is stated in the 
article as a benign dermatosis.  (Dermatosis is any skin 
disease, especially one not characterized by inflammation. 
Dorland's Illustrated Dictionary, 362 (26th ed. 1981). As 
noted, the granuloma referred to in this case was in the 
right lung.  These appear to be two different kinds of 
granulomas.  

The Board is prohibited from exercising its own independent 
judgment to resolve medical questions. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Here however, a 
medical interpretation is not necessary to see that there is 
no evidence of a correlation between the article or case 
study submitted and the facts of this particular case. 
Additionally, there is no competent medical evidence of 
record that suggests that the veteran's lung cancer was as 
likely as not associated with a skin disorder. 

The Board acknowledges the appellant's assertions regarding 
the cause of the veteran's death. However, lay testimony is 
generally considered insufficient evidence because lay 
persons generally lack the expertise necessary to opine on 
matters involving medical knowledge. The record does not show 
that the appellant has the medical expertise that would 
render competent her statements as to the relationship 
between the cause of the veteran's death and his military 
service. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, there is no competent medical evidence which links 
the cause(s) of the veteran's death to his period of military 
service.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board is compelled to conclude that neither 
cardiovascular disease nor lung cancer is shown during 
service or within one year after service to a compensable 
degree, and there is no competent medical evidence of a nexus 
or etiological relationship between the cause of the 
veteran's death and any injury or disease during the 
veteran's service.  The weight of the evidence is against the 
appellant's claim, and service connection for the cause of 
the veteran's death is not warranted.  

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The appellant's claim was initiated in October 2001. VA sent 
a letter notifying the appellant of the evidence necessary to 
establish service connection for the cause of death in 
December 2001 and in May 2005. The appellant has been 
informed of what she was expected to provide and what VA 
would obtain on her behalf, and asked her to provide VA with 
any evidence he may have pertaining to her appeal. The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The appellant was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the cause of the veteran's death.  Even though the notice 
was inadequate on this element, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the her claim.  Any question as to the 
appropriate effective date to be assigned is moot. 

VA also has a duty to assist the appellant in substantiating 
her claim. The duty to assist contemplates that VA will help 
the appellant obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the appellant's statements. VA has attempted to 
obtain all records identified. The appellant has not notified 
VA of any additional available relevant records with regard 
to her claim.  It has been requested on the appellant's 
behalf that an independent medical opinion be procured to aid 
in understanding the medical facts in this case. The Board 
finds, however, that there is sufficient competent medical 
evidence of record and that the issue on appeal is not of 
such medical complexity or controversy that an independent 
medical evaluation is required. See 38 C.F.R. § 3.328.   

In light of the denial of the appellant's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant. Because VA's duties to notify and assist have been 
met, there is no prejudice to the appellant in adjudicating 
this appeal.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


